Citation Nr: 1534523	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  05-36 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for thoracolumbar spine degenerative joint and disc disease (back disability).

2. Entitlement to an initial rating in excess of 10 percent from August 19, 2004 to July 21, 2011 and in excess of 40 percent from July 21, 2011 forward for right lower extremity radiculopathy.

3. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board previously remanded these issues in May 2009, July 2011, and April 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately an additional remand is needed for the claims.  VA received a new examination addressing right lower extremity radiculopathy after the RO issued the last supplemental statement of the case.  The Veteran has not waived his right to have the AOJ review the evidence and issue a decision.  Thus, the Board must remand for that purpose.  Further, at the VA examinations, the Veteran reported flare-ups in back symptoms.  Remand is also needed so the examiner can estimate the amount of additional functional limitation, if any, during such flare-ups.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  Finally, in the September 2013 medical opinion, the examiner only addressed how the Veteran's back affected employment, not all of his service-connected disabilities.  An addendum opinion is needed for the TDIU claim.  See 38 C.F.R. § 4.16. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination for his back.  The examiner should measure and record the current level of disability and complete all appropriate testing.  The examiner should address the following: 

a. At the March 2006, September 2011, and December 2012 VA examinations, the Veteran reported daily flare-ups in his back symptoms with increased pain, particularly when completing tasks in a standing position.  The examiner should provide an opinion on the degree of impairment during any current flare-ups and also estimate the degree of impairment during flare-ups at the time of March 2006, September 2011, and December 2012 examinations.

If the requested opinion cannot be provided without resort to speculation, Court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

2. Then, forward the claims folder to the September 2013 examiner to address the following:

a. How do the Veteran's service-connected back, neck, radiculopathy, diabetes, hypertension, coronary artery disease, and prostate cancer disabilities affect his functioning? 

b. What types of limitations would he experience?  Specifically, would his service-connected disabilities prevent him from working in a job with the same physical requirements as his past work as a machine operator manufacturing packages?

Consider all pertinent evidence of record, including lay statements, and provide rationale for any opinion.  

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3. Readjudicate all claims on appeal and issue a supplemental statement of the case with consideration to the new evidence.  Then, return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




